EXHIBIT 21 BRISTOW GROUP INC. Subsidiaries of the Registrant as of March 31, 20081 Company Jurisdiction of Organization Percentage of Stock Owned Air Logistics of Alaska, Inc. Alaska 100 % Air Logistics, L.L.C. Louisiana 100 % Aircopter Maintenance International Inc. Panama 49 % Airlog International, Inc. Panama 100 % Airlog International Ltd Delaware 100 % ALN, Inc. Delaware 100 % Atyrau-Bristow Airways Service Kazakhstan 49 % * Aviashelf Aviation Co. Russia 48.5 % * BriLog Leasing, Limited Cayman Islands 100 % Bristow Academy Inc. California 100 % Bristow Aviation Holdings Limited England 49 % Bristow Caribbean Ltd. Trinidad/Tobago 40 % * Bristow Helicopter Group Limited England 49 % Bristow Helicopters Australia Pty. Ltd Australia 49 % Bristow Helikopters BV Netherlands 49 % Bristow Helicopters East Europe LLC Russia 100 % Bristow Helicopters International Limited England 49 % Bristow Helicopters Leasing Limited England 51 % * Bristow Helicopters Ltd England 49 % Bristow Helicopters (Nigeria) Limited Nigeria 40 % * Bristow Helicopters Singapore Pte. Limited Singapore 49 % Bristow International Limited England 100 % Bristow Management Services Pty Limited Australia 49 % Bristow Southeast Asia Limited England 100 % Bristow Technical Services, Ltd England 49 % Bristow International Aviation (Guernsey) Limited Guernsey 49 % Caledonian Helicopters Ltd England 49 % COHC General Aviation Maintenance & Engineering Co. Limited China 18 % * FB Australia Pty Limited Australia 50 % * FB Heliservices Limited England 50 % * FB Leasing Limited England 50 % * FBS Limited England 50 % * Helicopter Leasing Associates, L.L.C. Louisiana 50 % Heliservicio Campeche S.A. de C.V. Mexico 49 % Hemisco Helicopters International, Inc. Panama 49 % Irish Helicopters (Shannon) Limited. Ireland 49 % Kingsmill Insurance Company Limited Guernsey 49 % Lindair (Europe) Limited England 49 % Lufttransport AS Norway 49 % * Norsk Helikopter AS Norway 49 % * Offshore Logistics International, Inc. Panama 100 % Pan African Airlines Nigeria Ltd. Nigeria 50 % Petroleum Air Services Egypt 25 % Rotorwing Leasing Resources, LLC. Louisiana 49 % Sakhalin Bristow Air Services Limited England 51 % * Servicio de Vulo Y Maintenance HC de CV Mexico 49 % Turkmenistan Helicopters Limited Turkmenistan 51 % * United Helicopters Ltd England 49 % UK Air Rescue Limited England 100 % Viscom Limited Scotland 33 % * Vortex Helicopters Inc. Mississippi 100 % *Percentage owned by Bristow Helicopters Limited 1 Also includes certain consolidated and unconsolidated affiliates of the registrant as of March 31, 2008.
